DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 11377916. Although the claims at issue are not identical, they are not patentably distinct from each other because the lack of certain limitations in the independent claims of the instant application is not a patentable distinction.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 4579350 A) in light of Fowler (US 3732923 A).
With respect to claim 1, Knox discloses a leveling assembly comprising: a first plate (118) having a convex curved surface (shown in fig. 2), the first plate defining a central bore therethrough with a first diameter (shown in fig. 2); a second plate (instance of numeral 120 closer to numeral 128 in fig. 2) having a concave curved surface (shown in fig. 2) shaped to mate with the convex curved surface; the second plate defining a central bore therethrough with a second diameter (shown in fig. 2).
However, Knox does not contemplate a lubrication passageway and groove.
Nevertheless, Fowler discloses a lubrication passageway extending from a first opening on an outer peripheral surface of a first member of a relatively rotatable coupling with mating curved surfaces to a second opening on the curved surface, the curved surface having a lubrication groove defined thereon connected to and extending from the second opening (shown in fig. 1 below).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a lubrication port and passageway in one of the plate members of Knox extending to the curved surfaces in order to provide trouble-free surface for the relatively rotating members as taught by Fowler (col. 6 ll. 45-59).








Fig. 1

    PNG
    media_image1.png
    423
    278
    media_image1.png
    Greyscale



With respect to claim 3, Knox discloses the lubrication groove having an exit groove (128, 130) extending therefrom communicating the lubrication groove the lubrication to the outer peripheral surface of the plate having the lubrication passageway (shown in fig. 1).
With respect to claim 4, Knox discloses the first plate and the second plate having a polish rod (14) extending therethrough (fig. 2 shows this).
With respect to claim 5, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the passageway and groove on the first plate of Knox since this is the simple selection between a finite number of options with a reasonable expectation for success and obvious results.
Claims 6, 7, 9, 11-15, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox (US 4579350 A) in light of Fowler (US 3732923 A) and AAPA (pgphs. 1-3 of the instant specification).
With respect to claim 6, Knox fails to disclose a carrier bar.
Nevertheless, AAPA discloses a carrier bar below and supporting the plates and the polish rod passing through the carrier bar (pgphs. 1-3 of the instant specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a carrier bar in the claimed position through which the polish rod passed in Knox as taught by AAPA since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 7, Knox discloses a leveling assembly comprising: a first plate having a convex curved surface, the first plate defining a central bore therethrough with a first diameter; a second plate having a concave curved surface shaped to mate with the convex curved surface, the second plate defining a central bore therethrough with a second diameter (discussed supra), a polish rod (14) passing through the central bore of the first plate and the second plate (shown in fig. 2).
However, Knox does not contemplate a lubrication passageway and groove.
Nevertheless, Fowler discloses a lubrication passageway extending from a first opening on an exterior surface of a first member of a relatively rotatable coupling with mating curved surfaces to a second opening on the curved surface, the curved surface having a lubrication groove defined thereon connected to and extending from the second opening (shown in fig. 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a lubrication port and passageway in one of the plate members of know extending to the curved surfaces in order to provide trouble-free surface for the relatively rotating members as taught by Fowler (col. 6 ll. 45-59).
Knox also fails to disclose a carrier bar.
Nevertheless, AAPA discloses a carrier bar below and supporting the plates and the polish rod passing through the carrier bar (pgphs. 1-3 of the instant specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a carrier bar in the claimed position through which the polish rod passed in Knox as taught by AAPA since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results.
With respect to claim 9, Knox discloses the lubrication groove having an exit groove (128, 130) extending therefrom communicating the lubrication groove the lubrication to the outer peripheral surface of the plate having the lubrication passageway (shown in fig. 1).
With respect to claim 11, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the passageway and groove on the first plate of Knox since this is the simple selection between a finite number of options with a reasonable expectation for success and obvious results.
With respect to claim 12, Fowler discloses a lubrication fitting being installed into the first opening (see fig. 1 above).
With respect to claim 13, AAPA discloses a spacer positioned between the first and second plates and the carrier bar (pgph. 3 of the instant specification).
With respect to claim 14, AAPA discloses a load cell defining a central bore therethrough and supported by the first and second plates, the polish rod passing through the central bore defined of the load cell (pgph. 7).
With respect to claim 15, Knox discloses a leveling assembly for use with a pump jack comprising: a first plate having a convex curved surface, the first plate defining a central bore therethrough with a first diameter; a second plate having a concave curved surface shaped to mate with the convex curved surface the second plate defining a central bore therethrough with a second diameter (discussed supra).
However, Knox does not contemplate a lubrication passageway and groove.
Nevertheless, Fowler discloses a lubrication passageway extending from a first opening on an exterior surface of a first member of a relatively rotatable coupling with mating curved surfaces to a second opening on the curved surface, the curved surface having a lubrication groove defined thereon connected to and extending from the second opening (shown in fig. 1 above).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a lubrication port and passageway in one of the plate members of know extending to the curved surfaces in order to provide trouble-free surface for the relatively rotating members as taught by Fowler (col. 6 ll. 45-59).
Knox also fails to disclose a load cell supported by the plates
Nevertheless, AAPA discloses a load cell supported by the plates and the polish rod passing through the load cell (pgphs. 1-3 and 7 of the instant specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have included a load cell supported by the plates in Knox in order to better monitor stress and/or strain on the string of sucker rods (pgph. 2, AAPA).
With respect to claim 17, Knox discloses a polish rod (14) extending from the pump jack (recites in cols. 1, 2, of Knox) and passing through the openings in the first and second plates (shown in fig. 2) and through an opening in the load cell (pgphs. 1-3, 7, AAPA).
With respect to claims 18 and 19, AAPA discloses a carrier bar below and supporting the plates and the polish rod passing through the carrier bar (pgphs. 1-3 of the instant specification) and a spacer positioned between the carrier bar and the first and second plates (pgph. 3 of the instant specification).
With respect to claim 20, it would have been obvious to one of ordinary skill in the art at the time of the invention to have formed the passageway and groove on the first plate of Knox since this is the simple selection between a finite number of options with a reasonable expectation for success and obvious results and fig. 1 above shows the groove on the curved surface.
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Knox, Fowler, and AAPA as applied to claim 7 above, and further in view of Finnestad (US 6412783 B1).
With respect to claim 10, Knox fails to disclose the thicknesses claimed.
Nevertheless, Finnestad discloses substantially the same thickness at the exterior surface of plate 16 and plate with mating curved surface as shown in fig. 1.
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have made the exterior surfaces of Knox a substantially same thickness as taught by Finnestad since this is the application of a known technique in a similar device to improve it in the same way with predictable and obvious results and since this is merely a change in size.
Allowable Subject Matter
Claims 2, 8, and 16 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIPP CHARLES WALLACE whose telephone number is (571)270-1162. The examiner can normally be reached on Monday - Friday 12:00 PM - 8:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Doug Hutton can be reached on (571)272-4137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR)system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KIPP C WALLACE/Primary Examiner, Art Unit 3674                                                                                                                                                                                                        11/01/2022